Exhibit 10.18

 

 


CORPORATE COMPLIANCE PLAN

 

 

MedQuest Associates, Inc.

Alpharetta, Georgia

 

--------------------------------------------------------------------------------


 


MEDQUEST ASSOCIATES, INC.

 

CORPORATE COMPLIANCE PLAN

 

 

I.              INTRODUCTION

 

In February 1997, The Honorable June Gibbs Brown, Inspector General for the U.S.
Department of Health and Human Services, issued an open letter to all healthcare
providers.  Ms. Brown stated that the goal of all health care providers should
be to promote “a high level of ethical and lawful corporate conduct.”  This goal
is important because Medicare, Medicaid, and Tri-Care represent taxpayer funds
that must be used wisely.  In addition, the very act of providing health care
services carries with it an obligation to act in a trustworthy manner as we
attempt to aid our patients and those who support them.

 

MedQuest Associates, Inc. (“MedQuest”) has long held these goals, and not just
because of its continuing status as a health care provider.  In addition, as a
diagnostic services company, we hold a special position of trust within the
communities we serve and with our patients.  As a result, our mission includes
operating under the highest ethical standards and, at times, the standard is
higher than that required by the applicable law. There is no way to cover every
potential challenge that employees will face, but a rule of thumb is to feel
comfortable enough with your actions so that you can look yourself in the mirror
and say “What I did was right based on the best interests of the patient and
MedQuest Associates and would not embarrass me or my fellow employees”.

 

This does not mean that we do not attempt to be prudent in all our financial
decisionmaking; after all, each of our employees expects a regular paycheck and
ongoing development of our community service activities requires a great deal of
capital.  However, financial considerations are not our only goal and, as such,
a high level of ethical and lawful corporate conduct is important to our
corporate credibility as we relate to the communities we serve.  It is
imperative that we act in accordance with all laws that govern our corporate
activities to avoid such things as criminal prosecution, substantial monetary
fines and loss of reputation in the communities we serve.

 

Therefore, effective January 1, 2000, MedQuest Associates, Inc. has decided to
implement a Corporate Compliance Plan.  This Plan should not be seen as a type
of corporate sword ready to swiftly execute anyone who makes the smallest
mistake.  While there are necessarily consequences for those

 

2

--------------------------------------------------------------------------------


 

who violate the Plan’s requirements, including termination and even possible
criminal charges for the most severe violations, this Corporate Compliance Plan
also is a guide for insuring that our conduct as a corporation is commendable. 
The Plan accomplishes this goal by

 

•        establishing standards,

•        providing for regular employee training concerning these standards,

•        auditing for standards compliance, and

•        providing a mechanism by which any employee can contact a senior
MedQuest officer to discuss interpretations of the policies in or report
potential violations of the Plan.

 

This Handbook is an evolving document that will be updated periodically as
needed.  If you have suggestions, please submit them to the Corporate Compliance
Officer, Chuck Self. In addition to the Handbook, MedQuest will periodically
distribute memoranda and policy statements describing maters of interest or
prohibiting specific activities by all or some of MedQuest employees. When the
memorandum or policy statements are distributed they will be considered a part
of this Handbook.

 

We ask each of you to join with us to make this Plan a success.  In so doing,
not only will we have accomplished compliance with the laws which govern our
corporate business, but we will have made MedQuest a better organization through
which to fulfill our community mission.

 

II.            Mission Statement

 

MedQuest Associates, Inc. is dedicated to:

 

•      Providing quality diagnostic services to all patients.

•      Providing quality diagnostic information to referring physician

•      Pursuing the latest, state-of-the-art diagnostic modalities.

•      Providing only the diagnostic services that are needed in a community.

•      Being active in community affairs.

•      Supporting indigent care to the extent it does not significantly affect
any of our imaging centers.

 

III.           VALUE STATEMENT

 

 

Quality

 

MedQuest Associates, Inc. is committed to quality and timely care of our
patients.

 

3

--------------------------------------------------------------------------------


 

 

Excellence

 

MedQuest Associates, Inc. believes in excellence in patient care through
assurance of well-trained employees and searching for the latest in efficient
and effective diagnostic modalities.

 

 

 

 

 

Integrity

 

MedQuest Associates, Inc. conducts its relationships with the people we serve
with integrity that is based on honesty, fairness and consistency.

 

 

 

 

 

Respect

 

MedQuest Associates, Inc. treats all people we serve and with those we work,
with respect, compassion and courtesy.

 

IV.           Policy Statements

 

4.1           Policy Summary.   It shall be the policy of MedQuest Associates,
Inc. to comply with all federal, state, and local laws and regulations that
govern the corporate activities of MedQuest.  The primary focus of this
Corporate Compliance Plan is the reimbursement laws that govern the Medicare and
Medicaid programs.

 

The most important of these laws are the Medicare fraud-and-abuse laws.
Provisions of the Social Security Act prohibit, among other things, any person
from offering or paying remuneration to a referral source of Medicare or
Medicaid patients or for making or recommending referrals of patients. It also
prohibits the submission of false claims for Medicare or Medicaid reimbursement.
There are, however, a number of “safe harbors” that permit transactions that are
expressly stated and do not violate the fraud and abuse limitations if the
intent or actual purpose of the transaction is appropriate. Employees should
never solicit or receive or offer to pay or pay, any remuneration of any type
(including kickbacks, bribes, or rebates) in return for referring, or
recommending the referral of, an individual to another person, physician,
hospital or medical entity for services.

 

Violation of these laws carry severe criminal and civil penalties, including
monetary fines and triple fines, federal imprisonment, and exclusion from
Medicare and Medicaid Program participation.  An administrative or judicial
finding that such violations occurred would have a substantially detrimental

 

4

--------------------------------------------------------------------------------


 

effect on MedQuest’s ability to continue its operation.  Therefore, MedQuest
expects rigorous adherence to the standards established as part of this Plan. 
If there are questions as to how these standards should be or have been applied,
each employee shall have the affirmative duty to ask/report such questions to
their supervisor, administrator, or the Corporate Compliance Officer.  A failure
to make such a report will result in the imposition of one of the penalties
outlined in Section 13.5.

 

4.2           Adherence to all Laws.       Though the federal reimbursement laws
are this Plan’s primary focus, there are other laws that also require
adherence.  Such laws and regulations promulgated by the Food and Drug
Administration, Occupational Safety and Health Agency, and the Equal Employment
Opportunity Commission, as well as other laws prescribed by the various states
in which MedQuest has operations.  As such, standards, education, and follow-up
may be developed in these areas as well, but our greatest concern is the
compliance with the federal Medicare and Medicaid laws and regulations.

 

4.3           Ethical Practices.  The public has a right to expect that the
business of MedQuest Associates, Inc. will be conducted ethically and
competently by our management and employees. It is expected that each employee
should adhere to the spirit, as well as the language of the Corporate Compliance
Plan and strive for excellence in performing his/her duties. Each employee must
maintain a high level of integrity in business conduct and avoid any conduct
that could be reasonably expected to reflect adversely upon the integrity and
business reputation of MedQuest Associates, Inc., its officers, or other
employees. Furthermore, each employee should encourage other employees to do
likewise.

 

4.4           Employee Conduct. It is expected that each employee will perform
his/her duties in good faith and in a manner that s/he reasonably believes to be
in the best interest of MedQuest Associates, Inc., and with the due care that a
reasonably prudent person in the same position would use under similar
circumstances.

 

Employees must avoid all illegal conduct in both personal and business matters.
This includes, but is not limited to efforts to circumvent the law by devious
means or questionable

 

5

--------------------------------------------------------------------------------


 

interpretations. No employee shall take any actions that s/he believes may be or
could be in violation of any Federal or State Statute, Rule, or Regulation.

 

Employees must be open and honest in his/her business relationships with the
owners, officers, other employees of MedQuest Associates, Inc., and its lawyers,
accountants and other professionals retained by MedQuest Associates, Inc..
Failure to provide information that is known or thought to be necessary, or the
provision of information that is known or thought to be inaccurate, misleading
or incomplete, is unacceptable.  This unacceptable behavior will lead to
disciplinary action.

 

4.5           Improper Payments.             No employee shall engage, either
directly or indirectly, in any corrupt business practice, including bribery,
kickbacks or payoffs, intended to induce, influence, or reward favorable
decisions of any government personnel or representative, any customer,
contractor or vendor in a commercial transaction, or any person in a position to
benefit MedQuest Associates, Inc. or the employee in any way. No employee shall
make or offer to make any payment or provide any other thing of value to another
person with the understanding or interaction that such payment is to be used for
an unlawful or improper purpose.

 

4.6           Business Entertainment and Gifts.    MedQuest Associates, Inc.
personnel may provide ordinary and reasonable business entertainment and gifts
of nominal value (i.e., sporting event or concert tickets, meals and similar
gift items), provided that such entertainment and gifts do not violate the laws
of the locale in which the business is transacted and are not given for the
purpose of influencing the business behavior of the recipient.  Again, business
entertainment is not taboo.  There are legitimate purposes for such
entertainment, such as the discussion of business problems or issues, improved
communications, or to improve our corporate image in the community. However,
cash gifts to referring physicians or any other referral sources are absolutely
prohibited.  Non-cash gifts (i.e., anything of value) to physicians or any other
referral source that exceed reasonable personal entertainment or have a value
exceeding $50.00 per

 

6

--------------------------------------------------------------------------------


 

incident or $300.00 in annual aggregate are prohibited.

 

4.7           Transactions Involving Any Government Employee. There is a public
trust associated with transactions between the private sector and government
entities and its employees. It is expected that MedQuest employees will conduct
themselves to the same high standard expected of government employees. All
employees must exercise care in any written or oral statement made to any
government agency or other payor. MedQuest Associates, Inc. will not tolerate
false statements by employees to a government agency or other payors. Deliberate
misstatements to government agencies or other payors will expose the employee
involved to criminal penalties and swift termination.

 

MedQuest Associates, Inc. employees or representatives shall take no actions
that would cause a government employee to violate, to appear to violate any law
or regulation, or that would be otherwise inconsistent with their ethical
standards of conduct. Specifically, except as otherwise described, no employee
or representative may offer or give anything of monetary value, including gifts,
gratuities, favors, entertainment or loans, to an employee or representative of
a government agency with which MedQuest Associates, Inc. has or is seeking to
obtain contractual or other business or financial relations or that regulates
any of MedQuest’s activities or operations. An employee may pay for the
reasonable costs of meals of government employees and members of legislative
bodies in connection with lawful lobbying efforts, if such activities are
permitted by law and undertaken with the knowledge and prior approval of the
appropriate administrative person.

 

4.8           Integrity of Financial Reporting.       It is management’s
responsibility to ensure that assets and liabilities are accounted for properly
in compliance with all tax and accounting reporting requirements, generally
accepted accounting principles, and established accounting and financial
policies, to ensure that no false or artificial records are made, and that there
are no unrecorded assets or liabilities.  All items of income and expense and
all assets and liabilities will be entered in the financial records; all reports
submitted to governmental authorities shall be accurately made; all transactions
shall be executed in accordance with management’s authorizations; and access to
assets shall be permitted only in accordance with authorization from MedQuest
Associates, Inc.

 

7

--------------------------------------------------------------------------------


 

Any MedQuest Associates’ employee who knows or has reason to believe that a
transaction is not recorded in compliance with the above requirements shall
promptly report such matter to the Chief Financial Officer, Compliance Officer,
and/or Administrator.

 

4.9           Control of Corporate Funds.              Each Center Manager must
monitor the expenditures under his/her control.  To the best of the Manager’s
ability, they must ensure that expenditures are made for valid business
purposes, appropriately and honestly documented, made pursuant to authority in
published guidelines and policy statements, and is actually received by the
recipient indicated in the records.

 

4.10         Discounts with Payors and Providers. Discounts with payors and
providers are a common practice, and are appropriate if based upon:

 

a.             An account being established where payment is guaranteed;

 

b.             Documented competitive market factors, such as pricing and
discounts offered by another provider of diagnostic services (except for the
routine waiver of co-payments or deductibles); or

 

c.             Contracted monthly volume of service requirements; however
discounts should never be based on the volume or value of Medicare or Medicaid
patient referrals.

 

V.            POLICY ON PATIENT REFERRALS

 

5.1           MedQuest does not pay for patient referrals. MedQuest Associates,
Inc. does not pay anyone - employees, physicians, or other health professionals,
in any form, for referral of patients.  MedQuest pays only people or entities
for services provided to MedQuest or its subsidiaries.  MedQuest Associates,
Inc. does not make payments or provide benefits to any physician or health
professional.  All leases or contracts must be approved by MedQuest’s senior
management and General Counsel.MedQuest Associates, Inc. requires physicians and
health professionals to submit invoices outlining specific dates, hours, and
types of services performed prior to any

 

8

--------------------------------------------------------------------------------


 

legitimate payment being made to them.

 

Physicians and health professionals who are not employees of MedQuest
Associates, Inc. are free to refer patients to any person or entity they deem
appropriate. Employees in a position to make referrals to physicians, health
professionals or other healthcare entities must make such referrals solely based
on what is best for the individual seeking diagnostic services.

 

5.2           No Financial Incentives to Patients.    MedQuest Associates, Inc.
does not waive insurance co-payments or deductibles, especially for Medicare and
Medicaid patients, or otherwise provide financial benefits to patients or
physicians to encourage referrals. Under certain limited circumstances, a
MedQuest facility may provide appropriate financial accommodation to patients
based purely on the financial need of the individual patient.  Such
accommodations must be cleared, in advance, with the Corporate Compliance
Officer.

 

5.3           No Courtesy Discounts.     If a MedQuest Center Manager desires to
provide a courtesy discount to an employee, an employee’s family member, a
person affiliated with MedQuest, or a person under contract with a MedQuest
facility, the same discount must be passed on to that person’s insurer or other
third-party payor.  Under no circumstances may a professional courtesy discount
be provided to a referring physician or other referral source.

 

VI.           POLICY FOR BILLING FOR SERVICES PROVIDED

 

6.1           Billing.     MedQuest Associates, Inc. bills only for services
rendered based on a written order, properly documented,  from a licensed
physician or doctor of osteopathy.  MedQuest Associates, Inc. complies with the
billing requirements for government-sponsored programs and other payors. 
MedQuest Associates, Inc. is committed to accurate and truthful billing to
patients and/or third-party payors, and will neither misrepresent, alter, nor
fabricate charges to, or on behalf of, a patient and/or third-party payor.

 

6.2           Waiver of Co-Payment and Deductibles.         MedQuest Associates,
Inc. will not routinely waive co-payments and deductible payments, except for
financial hardships.  Commercial insurers have long viewed waivers of co-payment
or

 

9

--------------------------------------------------------------------------------


 

deductible obligations as inappropriate, and such practices are illegal under
the laws of many states.  However, if there is a negotiated discount rate for
MedQuest’s diagnostic services, and there is full disclosure of the waiver of
the coinsurance/deductible obligation, the waiver may be acceptable.  If a
Center Manager wishes to provide such waiver for a sound business reason, other
than to encourage referrals, and such waiver is not part of a negotiated
discount rate, then the diagnostic service should be provided at no charge to
that patient or to the patient’s insurer.  The Corporate Compliance Officer
should be consulted when waivers are being considered, except when those waivers
are in strict conformity with written policies.

 

VII.         POLICY ON CONFLICTS OF INTEREST

 

7.1           Policy Summary.   Conflicts of interest exist where an
individual’s actions or activities, on behalf of MedQuest Associates, Inc. or
otherwise, involve the obtaining of an improper personal gain or advantage, or
an adverse effect upon the interest of MedQuest Associates, Inc.. In other
words, employees must avoid engaging in any activity, practice or act which
conflicts with the interests of MedQuest Associates, Inc., its corporate
entities, or those it serves.  Employees must avoid situations that would create
an actual or even an appearance of a conflict of interest, unless approved in
advance, in writing by the Center Manager or Corporate Compliance Officer. 
Appearances do count when it comes to conflicts of interest, because those on
whom the success of MedQuest Associates, Inc. depends may judge the conduct of
an employee by the appearance of the conduct.  Each employee also has a duty of
loyalty to MedQuest Associates, Inc.  While it is not possible to describe all
of the situations and conditions which involve a conflict of interest or violate
the duty of loyalty, the following paragraphs indicate areas where conflicts of
interest or violations of the duty of loyalty may arise.

 

7.2           Personal Benefit.  Each employee, while s/he remains an employee
of MedQuest Associates, Inc., is expected to conduct MedQuest’s business to the
best of their ability for the benefit and in the interests of MedQuest
Associates, Inc.  No employee may become involved in any manner with
competitors, contractors, customers or suppliers of MedQuest Associates, Inc. if
such involvement might result in improper personal gain or the appearance of
improper personal gain.  Such employee

 

10

--------------------------------------------------------------------------------


 

involvement may include the purchase, sale or lease of any goods or services
from or to any customer or supplier of MedQuest Associates, Inc., or serving as
an officer, director or in any other management or consulting capacity with a
competitor, contractor, customer or supplier. An employee is not prohibited from
purchasing goods or services from a customer or supplier if those goods or
services are purchased on terms generally available to non-employees of MedQuest
Associates, Inc.

 

Employees are prohibited from placing MedQuest business with any company or
entity in which there is a family or close personal relationship.  Neither may
an employee hire a family member or family relative or, (if the hiring decision
is made by someone else within MedQuest) supervise such a person.  For purposes
of this Policy, such hiring or supervision would constitute a conflict of
interest, and may be waived only with the express written permission of John K.
Luke, President.

 

7.3           Acceptance of Gifts and Entertainment.          No employee, nor
any member of any employee’s family, may accept any personal gift or favor of
any substantial value (including complimentary business or personal trips) from
any competitor, contractor, customer or supplier, or anyone with whom the
employee does business on behalf of MedQuest Associates, Inc. Acceptance of
perishable gifts, other gifts of a nominal value, or reasonable personal
entertainment may be ethically accepted if the gift would not be judged as
conducting MedQuest’s affairs with the donor.  If the value of the gift is over
$50 or there is any question regarding whether the gift meets this standard of
reasonableness, the employee must either disclose the details of the gift to the
Corporate Compliance Officer and seek his/her approval to accept the gift,
refuse the gift, or promptly return the gift to the donor. Such disclosure (or
request for approval) should be made to the Corporate Compliance Officer.

 

7.4           Outside Business Activities.             Employees who have been
hired on a full-time or permanent basis are expected to devote their entire
working time to the performance of their duties for MedQuest Associates, Inc. 
All outside business or consulting activities that would divert time, interest
or talents from MedQuest Associates, Inc. business must be avoided.  Employees
are encouraged to engage in charitable activities; however, if such activities
require that an employee spend a substantial number of work hours, then s/he
should seek the

 

11

--------------------------------------------------------------------------------


 

prior consent of their supervisor.

 

7.5           Confidentiality of Business Information.         MedQuest
Associates, Inc. is a competitive company and, as such, no information
concerning its finances or operations is to be distributed by anyone other than
MedQuest’s owners absent express permission from Executive Management.  In
keeping with the Confidentiality Agreement signed upon employment, MedQuest
employees may not use for their personal benefit or their family’s benefit any
information about MedQuest Associates, Inc. or proprietary or non-public
information acquired as a result of the employee’s relationship with MedQuest
Associates, Inc.  Employees should not under any circumstances use or share
“inside information” which is not otherwise available to the general public for
any manner of direct or indirect personal gain on or other improper use.

 

Employees possessing patient or provider information must ensure that such
information, in whatever form it exists, is handled in a manner so as to protect
its confidentiality and against improper access or use by individuals not
entitled to it.  Violation of this policy may result in personal liability to
the employee for any benefit gained or any damages sustained by MedQuest as a
result of improper disclosure of such information in addition to termination of
such employee’s employment.

 

7.6           Disclosure of Possible Conflicts of Interest.   Employees must
disclose possible conflicts of interest involving themselves or their immediate
families’ (spouse, parents, brothers, sisters, and children) in writing to their
supervisor.  The supervisor will present the information to the Corporate
Compliance Officer who will investigate and report possible conflicts to the
MedQuest Associates, Inc. General Counsel.  General Counsel will evaluate
potential conflicts of interest and determine whether significant conflicts of
interest have occurred or might occur and take the necessary steps to protect
MedQuest Associates, Inc.. If an employee believes a conflict of interest
exists, the employee must treat the situation as if a conflict definitely exists
until the employee and other appropriate officials have resolved the potential
conflict.

 

VIII.        POLICY ON MEDQUEST MARKETING ACTIVITIES

 

8.1           Policy Summary.   MedQuest Associates, Inc. will not make any

 

12

--------------------------------------------------------------------------------


 

payments to anyone to induce the use of its services.  An employee should never
make a payment which, if it were publicly disclosed, would embarrass the
employee or MedQuest Associates, Inc.  To avoid the appearance of impropriety,
MedQuest Associates, Inc. will not provide any payment or reimbursement for
expenses incurred by any governmental or public representative or employee.
 MedQuest Associates, Inc. also will not tolerate the making of such payments,
and will comply with all laws regarding political contributions and the
participation of employees in political campaigns. Employees should contact the
Corporate Compliance Officer immediately if they have information concerning
such unethical or illegal payments being requested, offered or made.

 

8.2           Any Advertising/Marketing Material Must Be Truthful.  MedQuest
Associates, Inc. does not use advertisements or marketing programs that might
cause confusion between our services and those of our competitors. MedQuest
Associates, Inc. does not publicly criticize the service or business of a
competitor using false or misleading representations. Specific claims about the
quality of services must be supported by evidence to substantiate the claims
made. All price advertising must accurately reflect the true charge for services
provided.

 

Employees must submit all advertising and marketing materials to the Chief
Operating Officer for approval before use.

 

IX.           Policy on Compliance with Environmental Laws.

 

MedQuest Associates, Inc. has a primary concern for the maintenance of the
safety and well-being of its patients and employees. Supervisors are charged
with the responsibility to develop and adhere to programs to eliminate, or
minimize to the extent reasonably feasible, any hazards to the health and safety
of employees and patients, in accordance with applicable laws and regulations.

 

MedQuest Associates, Inc. is committed to promoting sound corporate
environmental practices that will prevent and eliminate damage to the
environment, enhance human and community resources, and reduce or avoid exposure
to environmental liabilities.

 

Employees are expected to exercise good judgement concerning environmental
aspects of the use of buildings, equipment, property,

 

13

--------------------------------------------------------------------------------


 

and medical products. Employees must comply with all applicable laws and apply
due diligence and care to minimize the generation, discharge and disposal of
medical waste or other hazardous materials. Employees who are uncertain of the
correct procedures for disposing of any such material should consult their
supervisor for assistance.

 

Any employee who detects an existing or potential condition hazardous to human
health or the environment or in violation of environmental practices should
report the condition immediately to their supervisor. Prompt disclosure of such
events is critical to effective remedial action and to MedQuest Associates,
Inc.’s effort to ensure that such events do not reoccur. Employees with
responsibility for the proper handling and disposal of hazardous substances and
infectious waste must ensure that contractors hired to dispose of such material
do so in a proper manner.

 

X.            Policy on Compliance with Antitrust Laws

 

MedQuest Associates, Inc. was founded on and is committed to the principles of
free and fair competition within the free enterprise system. The basic purpose
of the antitrust laws is to protect and preserve competition from unreasonable
restraints.

 

10.1         Relationship with Competitors.  Under federal antitrust law,
certain agreements with competitors are unlawful per se; in other words, without
regard to their reasonableness from a commercial or business viewpoint.  Such
unlawful agreements generally involve understandings or arrangements, which
affect prices or output (i.e., bid-rigging, price-fixing, and market or customer
allocations).  These per se violations are punishable by severe personal and
institutional criminal fines and penalties. In no event should any MedQuest
Associates, Inc. employee engage in discussions, agreements, or understandings
(explicit or implicit) with any competitor concerning prices, or about services,
territory, or customer allocation.

 

In addition to the per se violations, other agreements with competitors or
customers may constitute punishable crimes and result in civil damages
(including triple damages) if they produce an unreasonable restraint of trade or
a substantial lessening of competition.  Examples of conduct that may be
anti-competitive include exclusive buying or selling arrangements. The facts of
a particular course of conduct are important to an evaluation of the
anti-competitive consequences of such conduct,

 

14

--------------------------------------------------------------------------------


 

and require expert legal guidance. MedQuest Associates, Inc. recognizes that
routine communications with competitors are appropriate and reasonable in many
instances, but communication with competitors about matters that could be
perceived to have the effect of lessening competition should take place only
after consultation with the Corporate Compliance Officer.

 

10.2         Obtaining Information About Competitors.    General business
information about competitors is important to MedQuest Associates, Inc.’s
efforts to maintain and improve its competitive position in the markets where we
have diagnostic centers.  However, only legal and ethical means should be used
to gather information about existing and potential competitors. Agreements to
exchange such information is improper.  For example, personnel should not:

 

a.             Respond to any inquiry or survey from a competitor that requests
information on prices, wages, marketing activity, development plans, or any
other competitive information;

 

b.             Request from a competitor information on prices the competitor
charges or pays for any goods or services; or

 

c.             Knowingly share with a competitor directly or through a third
party information regarding pay scales, wages, salary ranges, or compensation
formulas, or any other financial or operating information.

 

Competitive information should be collected only from generally available
industry sources or from information within the public domain.  It may be
appropriate in some circumstances to respond to requests for competitive
information when the information is being gathered confidentially by a third
party (i.e., a government entity or an industry association), and will be made
available to others only in summary form so that no individual competitor is
identifiable.  Such requests from governmental agencies may be routinely
processed by MedQuest Associates, Inc. personnel.  Such requests from a third
party should be reviewed with the Corporate Compliance Officer before any
response is forwarded.

 

Employees should not induce, through social relationships or otherwise, present
or former employees of competitors to disclose

 

15

--------------------------------------------------------------------------------


 

any proprietary or confidential information.  New employees should be advised
against disclosing or using confidential information of their former employer;
however, all employees are expected otherwise to make full use of the skills,
experience and general knowledge learned in their previous employment.

 

XI.           Policy on Compliance with the Copyright Laws.

 

Photocopying and dissemination of material contained in books, newsletters and
other periodicals and computer software can result in substantial corporate and
personal liability for copyright infringement. However, the “fair use” doctrine
potentially can justify some copying of written material and there are certain
alternatives available to avoid or minimize exposure for copyright infringement.

 

11.1         Copyright Liability for Photocopying Newsletters and Other
Periodicals. Copying periodicals, even for internal distribution, can lead to
substantial corporate and personal liability for copyright infringement.
Copyright law provides harsh penalties against those who infringe registered
copyrights, including recovery of costs and attorney’s fees, as well as
statutory damages.  Statutory damages can range up to $100,000 per infringement,
if intentional copying is shown.  Individuals actively involved in copying can
be personally liable, even if the copying was done solely within the scope of
their employment and solely for the employer’s benefit.

 

11.2         The “Fair Use” Defense.     The Copyright Act does allow the “fair
use” of a copyrighted work, including such use for purposes such as criticism,
comment, news reporting, teaching, scholarship or research.

 

An important factor to consider when determining whether there has been “fair
use” is the amount and substantiality of the portion used in relation to the
copyrighted work as a whole. Copying an entire newsletter is qualitatively
different from copying a single page. Making a hundred copies of one page to
disseminate to employees or use in promotional packets is different from making
one copy of an entire newsletter for personal use.

 

The most important factor in determining whether there has been a “fair use” is
the effect of the use upon the potential market for or value of the copyrighted
work. For instances, the systematic copying on a cover-to-cover basis of a
newsletter

 

16

--------------------------------------------------------------------------------


 

arguably deprives the newsletter publisher of predictable subscription revenue.

 

Any questions about the availability of the “fair use” doctrine should be
addressed in advance with the Corporate Compliance Officer.

 

11.3.        Purchasing Subscriptions or Copies.               Photocopying
newsletters on a systemic and cover-to-cover basis, even for internal use,
creates a high risk of ultimately losing a copyright infringement lawsuit.
Rather than engaging in such wholesale copying, and if purchasing a license is
not deemed appropriate, MedQuest Associates, Inc. employees should purchase an
additional subscription, route existing subscriptions, and/or purchase back
issues or reprints.

 

11.4         Computer Software.             Unless specially allowed in the
license agreement form the computer software company, the policy is that
employees should never copy computer software. Such copying is always
infringement. There is no “fair use” doctrine with respect to copying software.
Failure to observe this policy can result in serious consequences to the
employee, such as termination or suit against the employee by the software
company.

 

If the license specifically allows copying the software, the employees may do so
but only after first checking with the Corporate Compliance Officer about the
actual license agreement:

 

a.             To confirm the ability to copy the software lawfully; and

 

b.             To determine whether an additional license fee is due the owner
because of the copying.

 

XII.         Appointment of Corporate Compliance Officer and Committee

 

12.1         Corporate Compliance Officer.           Charles H. “Chuck” Self,
Jr. has accepted the responsibility as Corporate Compliance Officer.  Our Board
has decided that this position and responsibility merits a dedicated,
experienced and full-time individual.  All employees who are unable or unwilling
to contact their supervisor or department head concerning matters of corporate
compliance may call Mr. Self 24 hours a day, seven days a week

 

17

--------------------------------------------------------------------------------


 

at the Corporate Compliance Hotline number (1-877-272-5163) or at the Corporate
Office number (1-678-992-7301), or may write him at:

 

Charles H. “Chuck” Self, Jr.Corporate Compliance Officer

MedQuest Associates, Inc.

4300 North Point Parkway

Alpharetta, GA 30022

 

12.2         Corporate Compliance Committee.    MedQuest Associates has
appointed two persons to serve with Mr. Self collectively as the MedQuest
Corporate Compliance Committee.  These persons shall be:

 

Gene Venesky, Chief Executive Officer

Nancy-Ann DeParle, Board Member

 

12.3         Committee Meetings.          The MedQuest Corporate Compliance
Committee shall meet not less than twice nor more than four times each calendar
year, unless the Corporate Compliance Officer or two Committee members deem an
additional meeting necessary.  The Corporate Compliance Officer may call
meetings also.  An agenda for each meeting will be developed and distributed in
advance to each member where possible.  The purpose of these meetings shall be
to review reports received by the Corporate Compliance Officer of possible
legal/regulatory problems, to review reports generated by corporate audit
activities related to this Plan, and to develop recommendation for MedQuest as
the Committee deems appropriate.

 

12.4         Corporate Compliance Audits.          The Corporate Compliance
Officer shall be responsible for assuring that internal non-financial and
financial audits are performed to promote compliance with applicable laws,
regulations and standards of conduct relating to non-financial and financial
matters.  MedQuest’s General Counsel also will be responsible for engaging
outside, independent auditors to promote compliance with applicable laws,
regulations, and standards of conduct.  The reports by the outside auditors will
be made to the General Counsel who will review the findings and recommended
operational changes with the Corporate Compliance Committee.

 

18

--------------------------------------------------------------------------------


 

XIII.        Employee-Related Activities

 

13.1         Background Checks.           All employees who supervise employees
or are in any way involved in the billing, collection, coding, or other
reimbursement functions of MedQuest shall have a background check performed by
the Director of Human Resources or her designee.  Each employee will be asked to
sign a release permitting this background check.  Failure to sign this release
could result in the employee’s demotion or termination.

 

The purpose of this background check is to determine whether the employee has
been convicted of a crime (except for minor traffic violations) or been involved
in the use of false or misleading information.  If the Director of Human
Resources finds such an incident, the Director will consult with the Corporate
Compliance Officer to determine the appropriate action.  However, in no case may
this employee continue in a supervisory role with MedQuest nor be involved in
the reimbursement functions of the corporation.

 

13.2         Pre-employment Background Checks.              The Director of
Human Resources will conduct a background check on all prospective employees who
supervise employees or are in any way involved in the billing, collection,
coding, or other reimbursement functions of MedQuest prior to extending a job
offer to that individual.  The purpose of the background check and the
consequences of finding incidents of criminal violations or the use of false or
misleading information shall be the same as that outlined in Section 13.1.

 

13.3         Employee Plan and Training.             Each MedQuest employee
shall be given a synopsis of this Corporate Compliance Plan and may have a copy
of the entire Plan if so desired.  Employees also shall receive training from
MedQuest representatives concerning the Plan’s principles, standards, and
information concerning how the Plan will be implemented.  These information
sessions concerning the Plan will be mandatory.  In addition, there will be
annual information sessions for employees that will provide an update on federal
and state laws and how these laws impact the business functions of MedQuest.

 

13.3.1.     During these information sessions, employees will be given the
opportunity to ask questions concerning the Plan and its implementation. 
Employees will be encouraged to ask questions of their supervisor or the

 

19

--------------------------------------------------------------------------------


 

Corporate Compliance Officer as issues arise which may be covered by the Plan.

 

13.3.2.     After the information session has concluded, every employee will be
required to sign a statement certifying that they have read the Plan, that they
have received training concerning the Plan’s principles, standards and
implementation, and that they will question or report any suspected violations
of the Plan.

 

13.3.3.     New employees will receive a copy of the Corporate Compliance Plan
and will receive instruction concerning the Plan’s standards, principles, and
methods of implementation within thirty days of beginning employment with
MedQuest or one of its subsidiaries.  After attending this information session,
the new employee will sign a statement as described in Section 13.3.2.

 

13.3.4.     The Corporate Compliance Officer shall certify to the Corporate
Compliance Committee that, at least annually, every employee involved in an
activity related to the Corporate Compliance Plan has received annual training
concerning updated corporate compliance issues and will certify in writing that
s/he has reviewed and understands the Corporate Compliance Plan.  The Corporate
Compliance Officer shall have the responsibility to maintain the documentation
that supports this certification.

 

13.4         Affirmative Obligation to Report. After signing the certifying
statements described in Sections 13.3.2 and 13.3.3, every employee shall have
the affirmative responsibility and duty to report any violation or suspected
violation of this Corporate Compliance Plan that the employee observes relative
to the actions of another employee, or a supplier, vendor, or agent of
MedQuest.  The failure of any employee to report a violation or suspected
violation shall itself be a violation of this Corporate Compliance Plan.

 

13.4.1.     Employees wishing to ask about or report a potential violation of
the Corporate Compliance Plan should follow these three steps:

 

20

--------------------------------------------------------------------------------


 

a.             Discuss the issue(s) with your Supervisor. Your immediate
supervisor knows you and the issues in your workplace better than anyone else.
Give your supervisor a chance to solve the problems. Supervisors have access to
a variety of resources to address a problem.

 

b.             Discuss the issue(s) with the Administrator if you feel that your
concern did not receive appropriate attention.

 

c.             If still believe your problem is not receiving adequate
attention, call the Corporate Compliance Officer at the number listed in Section
12.1 at any time 24-hours a day.

 

13.4.2.     The confidentiality of the employee reporting a suspected incident
will be protected.  The reporting employee’s identity shall not be revealed to
the person suspected of the Corporate Compliance Plan violation.  Under no
circumstances will the reporting employee be subject to any punishment or
retribution for making a report of a suspected violation of the Corporate
Compliance Plan when that report is made in good faith.

 

13.4.3.     MedQuest managers who are told of a potential violation of this
Corporate Compliance Plan, and fail to transmit that report to the Corporate
Compliance Officer, shall be in violation of this Plan and subject to the
discipline outlined below.

 

13.5         Violation of this Corporate Compliance Plan shall result in
discipline.  That discipline may range from an

 

•              oral warning

•              written warning

•              probation

•              suspension

•              termination

 

13.5.1      There shall be no requirement that the discipline be progressive. 
The Corporate Compliance Officer shall be empowered to determine the appropriate
discipline for an identified violation, but may choose to consult with the

 

21

--------------------------------------------------------------------------------


 

employee’s supervisor and Corporate Compliance Committee as appropriate. Willful
violations of the Corporate Compliance Plan will result in termination.

 

13.5.2      The appropriate discipline shall be based on the severity of the
Corporate Compliance Plan violation, the employee’s work record to date, and the
employee’s previous disciplinary record.  If, after having been notified of the
discipline to be imposed, the affected employee believes that no Plan violation
occurred or the proposed discipline is unjust, that employee may use the
Complaint Resolution Procedure for review of the matter.

 

XIV.        Handling of Corporate Compliance Reports

 

14.1         Forwarding Corporate Compliance Reports.   All corporate compliance
reports shall be forwarded to the Corporate Compliance Officer.  The Corporate
Compliance Officer shall maintain a log which shows the date the report was
received, the name of the individual making the report, a summary of the
report’s substance, a summary of the Corporate Compliance Officer’s findings,
and a statement concerning the disposition of the report including whether any
action was taken. This log shall be maintained in a safe and secure place. This
log and related documentation shall be maintained according to the MedQuest
document retention policy, but in no case shall these materials be disposed of
in less than five years from the date of a Report’s disposition.

 

14.2.        Handling Corporate Compliance Reports.       Upon receipt of a
corporate compliance report, the Corporate Compliance Officer will make an
initial determination of whether there a potential violation of the Corporate
Compliance Plan may have occurred.  The Corporate Compliance Officer may involve
General Counsel and other persons within or outside MedQuest in making this
determination.

 

14.2.1.     If the Corporate Compliance Officer determines that it is unlikely
that a violation of the Plan has occurred, the Corporate Compliance Officer
shall report this to the person making the report (unless the report was
anonymous) along with an explanation of why no violation exists.

 

22

--------------------------------------------------------------------------------


 

14.2.2.     If the Corporate Compliance Officer determines that it is possible
that a violation of the Plan has occurred, the Corporate Compliance Officer or
his designee shall refer the matter to General Counsel to conduct the necessary
investigation to determine whether a violation has occurred. The report and all
materials and information gathered as part of this investigation shall become
the property of General Counsel. The General Counsel and the Corporate
Compliance Officer may involve persons within or outside MedQuest as they deem
appropriate.

 

14.2.3.     If an investigation is begun and General Counsel believes the
integrity of the investigation may be compromised because of the presence of
employees under investigation, those individuals shall be removed from their
current work activity until the investigation is complete.

 

14.2.4.     If an investigation is begun, the Corporate Compliance Officer shall
take appropriate steps to secure or prevent the destruction of documents or
other evidence relevant to the investigation.

 

14.2.5.     Records of the investigation shall contain documentation of the
alleged violation, a description of the investigative process, copies of
interview notes and key documents, a log of the witnesses interviewed, the
documents reviewed, and the results of the investigation.

 

14.3.        Discipline Determination.   After completing their investigation,
if there is sufficient certainty that a violation of the Corporate Compliance
Plan occurred, the Corporate Compliance Officer shall determine what discipline
is to be imposed based on the criteria described in Section 13.6.2.

 

14.4         Corrective Action Plans.     If a violation is found to exist, the
Corporate Compliance Officer shall be responsible for the development of a
Corrective Action Plan in an effort to prevent a violation of this nature from
occurring in the future. Corrective Action Plans will be designed to address not
only the specific issue, but also to prevent similar problems in other areas or
departments. Corrective Action Plans my require that billing be handled in a
designated way, that training take place, and that

 

23

--------------------------------------------------------------------------------


 

restrictions may be imposed on particular staff.  If it appears that certain
individuals continue to exhibit a propensity to engage in practices that raise
compliance concerns, additional disciplinary actions, including termination, may
be taken.  These Corrective Action Plans may:

 

•              Be included as an element of the overall Compliance Plan.

•              Be included as a revision/update of the Corporate Compliance
Handbook.

•              Become a part of the training received by new and/or existing
employees.

 

14.5.        Consulting with Counsel.   If the Corporate Compliance Officer
determines that a violation of the Corporate Compliance Plan has occurred and is
sufficiently severe that termination of one or more employees may be warranted,
General Counsel shall be consulted prior to the imposition of the termination.

 

XV.         Policy for Relating to Non-MedQuest Investigators

 

15.1         Policy Summary.   It shall be the policy of MedQuest Associates,
Inc.

 

15.1.1      to provide full cooperation to properly authorized investigators,
whether these investigators represent the federal or state governments or
third-party payors, but to assert all protections afforded the Company by law in
any such investigation or audit;

 

15.1.2      refer all non-Company investigators and any requests for information
from such investigators to the Corporate Compliance Officer or General Counsel
so that their identity and authorization may be verified and a coordinated
response to the investigator’s request can be organized;

 

15.1.3.     to provide every employee of MedQuest Associates with an attorney to
accompany them and assist them in any interviews conducted by a non-Company
investigator.

 

15.2         Background on Non-Company Investigations. Governmental
investigators have become increasingly aggressive.  Some federal agency heads
have promised Congress that they would collect $23.00 in fines and settlements
for every $1.00 appropriated for enforcement activities.  We also know from FBI
training materials obtained

 

24

--------------------------------------------------------------------------------


 

through the Freedom of Information Act that investigators do not “play fair.” 
Some government agents have been shown to use half-truths and intimidation to
force information from individuals they have targeted for questioning.

 

The problem is worsened by the fact that, outside senior management, most
employees don’t have the full picture of an organization’s activities. As a
result, it often takes tens of thousands of dollars and countless wasted
man-hours educating these investigators who start off with a poor understanding
of the full story.

 

MedQuest Associates accepts Medicare and Medicaid patients.  Our acceptance of
tax dollars in return for medical services to the elderly and poor requires us
to be truthful and above-board in all that we say and do.  Government
investigators are not bound to those same principles.  This policy will aid you
in dealing with investigators who may approach you at home or at work.

 


15.3         PURPOSE OF THE POLICY ON RELATING TO NON-COMPANY INVESTIGATORS.

 

The purpose of this Policy is to provide direction to all employees about how
they should deal with all investigators outside the Company.  This policy will
inform employees about their rights if an investigator contacts them.  Such
contacts naturally are anxiety-producing, but if our employees understand their
rights in such situations, it will help them to be more at ease.

 

This policy is not intended as a means to cover-up anything.  MedQuest has
implemented a Corporate Compliance Program that requires our employees to report
anything that is or might seem to be improper.  As a result of this Program, we
expect that there is nothing an employee would say to an investigator that
hasn’t already been reported through the Corporate Compliance Program and
appropriately handled.

 

The purpose of this Policy also is to provide for a coordinated response by
MedQuest.  Investigators generally know little more than what they are told, so
it is important that they hear from those persons within the Company who know
the whole story.  It also is important for the Company to provide these
investigators with documents that verify the actions we have taken and the
reason behind those actions.  MedQuest employs several law firms that specialize
in various aspects of our activities to assist us in assuring that our
activities meet the necessary legal standards.  However, our efforts to
demonstrate our legal

 

25

--------------------------------------------------------------------------------


 

compliance will be greatly hindered if everyone does not work together to
provide the necessary information to those inquiring about our Company.

 


15.4         REQUEST FOR INTERVIEW

 

When the investigator arrives, every employee should be polite.  The Center
Manager should obtain the following information:

 

(a)           the investigator’s name, agency affiliation, address, and business
telephone number;

 

(b)           the reason for the visit;

 

(c)           if the investigator has a subpoena or warrant to serve (request a
copy);

 

15.4.1      No MedQuest employee is obligated to consent to the interview,
although the investigator may try to convince them otherwise.  A MedQuest
employee may agree to the interview, but may require the interview be conducted
during normal business hours and at MedQuest offices or another location.

 

15.4.2        The interview may be stopped at any time.  The employee can
request that the investigator return when counsel can be present.  Counsel
should be present for every interview when at all possible.  MedQuest will be
represented by its corporate counsel, and MedQuest corporate counsel will assist
any employee, if the employee requests.  However, if a legal
conflict-of-interest arises, employees will be advised that they have the right
to their own legal counsel.

 

15.4.3      If an employee chooses not to respond to the investigator’s
questions, the investigator may have the authority to subpoena the employee to
appear before a grand jury.

 

15.4.4      Any MedQuest employee contacted by an investigator should
immediately notify his or her supervisor.  The employee should provide their
supervisor with as much information and documentation about the investigation as
is known.  The request for an interview should be immediately reported to the
Corporate Compliance Officer or to the General Counsel.

 

26

--------------------------------------------------------------------------------


 


15.5.        SEARCH OF MEDQUEST PROPERTY

 

If the investigators present a search warrant, they have authority to enter
MedQuest offices, search for evidence of criminal activity, and seize those
documents listed in the warrant.  No staff member has to speak to the
investigators, but must provide the documents requested in the warrant and
should in no way impede or obstruct the
investigator(s)’ activities.

 

15.5.1      The Center Manager should request copies of the warrant and the
affidavit supporting the warrant. When documents are seized, the investigators
are required to provide a copy of the warrant.

 

15.5.2      The Center Manager should request the investigator to wait until the
President, Corporate Compliance Officer (800-849-3713) or General Counsel
arrives.

 

15.5.3      If the General Counsel or Chief Compliance Officer is unavailable,
the Center Manager or other corporate officer may contact the appropriate
prosecutor immediately and request that the search be stopped.  It is possible
to negotiate alternatives to the search and seizure, including provisions to
ensure that all existing evidence will be preserved undisturbed.  If the
prosecutor refuses to stop the search, request agreement to delay the search to
enable MedQuest to obtain a hearing on the warrant.

 

15.5.4      MedQuest employees must not alter, remove, or destroy MedQuest
documents or records, except in accordance with the MedQuest policy on document
retention.  Once an investigation has begun, the destruction of any documents
that would have destroyed in the normal course of business must be suspended.

 

15.5.5      All MedQuest employees should request an opportunity to consult with
MedQuest’s General Counsel before the search commences.  Provide counsel with a
copy of the warrant immediately.  If General Counsel can be reached by
telephone, put General Counsel directly in touch with the lead investigator.

 

15.5.6      Cooperate with the investigators, but do not consent to the search.

 

(a)   The Center Manager should instruct the lead investigator that:

 

27

--------------------------------------------------------------------------------


 

(1)      MedQuest objects to the search;

 

(2)      The search is unjustified because MedQuest is willing to voluntarily
cooperate with the government; and

 

(3)      The search will violate the rights of MedQuest and its employees.

 

(b)   Under no circumstances should MedQuest employees obstruct or interfere
with the search.  Although they should cooperate, all employees should clearly
state that their cooperation does not constitute consent to the search.

 

(c)   Whenever possible, keep track of all documents and what information the
documents contain given to the investigators.

 

15.5.7      The Center Manager should attempt to negotiate an acceptable
methodology with the investigators to minimize disruptions and keep track of the
process.  Considerations include the sequence of the search; whether
investigators are willing to accept copies in place of originals; and if so, who
will make the copies and how; whether MedQuest will be permitted to make its own
set of copies; and arrangements for access to records seized.

 

15.5.8      The Center Manager should point out limitations on the premises to
be searched and on the property to be seized.

 

(a)           Never consent to an expansion of the search.

 

(b)           Disputes regarding the scope of the search must be brought to the
attention of the prosecutor or the court to be settled.  MedQuest staff should
not prevent the investigators from searching areas they claim to have the right
to search.

(c)           Investigators generally have the right to seize evidence of crimes
that is in their “plain view” during a search regardless of whether such
evidence is described in the warrant.

 

15.5.9                      The Center Manager should take appropriate steps to
protect other MedQuest employees.

 

(a)           The Center Manager should send all non-essential personnel home,
or temporarily reassign them to other areas when a warrant is served.

 

28

--------------------------------------------------------------------------------


 

(b)           Selected employees should remain along with the Center Manager or
MedQuest counsel to monitor the search.

 

(c)           Investigators should never be left alone on MedQuest premises, and
no employee should be left alone with the investigators.

 

15.5.10                    Object to any search of privileged documents.

 

(a)           If there is any possibility that the search will compromise
information that is marked as “Attorney-Client Privilege” or should be protected
under patient privacy laws, MedQuest should object on that basis, and raise the
issue with the court if necessary.

 

(b)           Negotiate a methodology to protect the confidentiality of any
privileged or protected information pending a resolution of these objections.
For example, segregate the privileged documents from other files and
investigators will not read the documents until the court had made a decision or
the investigators will seize the document, but place them unread in sealed
envelopes until the matter is resolved.

 

15.5.11                    The Center Manager should keep a record regarding the
search.

 

(a)           Ask each investigator for proper identification, including their
business cards.

 

(b)           List the names and positions of all the investigators with the
date and time.  Verify the list with the lead agent and request he or she sign
it.

 

(c)           Monitor and record the manner in which the search is conducted. 
Note in detail the precise areas and files searched, the time periods when each
of them was searched, the manner in which the search was conducted, the agents
who participated, and which files were seized.

 

(d)         Several individuals will be probably be needed to monitor the
different areas being searched simultaneously.

 

29

--------------------------------------------------------------------------------


 

(e)           If the monitor is ordered to leave, contact the lead
investigator.  A person should only be ordered to move if they are in the way,
not to avoid being observed.  Never provoke a confrontation with an agent.

 

15.5.12

 

If possible, do not release a document to the investigators unless the General
Counsel has reviewed it.  Note: this is not possible if the agents have a search
warrant.

 

15.5.13                    If possible, the Center Manager should make a record
and a copy of all records seized.

 

(a)           If this is not possible, before the agents leave MedQuest
premises, request an inventory of the documents seized.

 

(b)           Request the lead agent to note the date and time the search was
completed as well as sign the inventory with the agent’s full title, address,
and telephone number.

 

(c)           Copies of the seized documents should be requested as well,
especially medical records, as this is the most efficient way to inventory the
documents seized.

 

(d)           Download copies of files from hard drives of computers, and copy
diskettes, especially if the material is essential to the ongoing operations of
MedQuest.

 

30

--------------------------------------------------------------------------------